 

FS Investment II 8-K [fsicii-8k_060314.htm]



Exhibit 10.1



 

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of June 4, 2014 (together
with all exhibits and schedules hereto, this “First Amendment”), is entered into
by and between DUNNING CREEK LLC, a Delaware limited liability company (the
“Borrower”), and DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”) as Administrative
Agent (in such capacity, the “Administrative Agent”) and as a lender (DBNY and
each other Lender party to the Credit Agreement from time to time, the “Lenders”
and each a “Lender”). Capitalized terms used herein and not otherwise defined
herein have the meanings assigned to such terms in the Credit Agreement
described below.

 

RECITALS:

 

A. The Borrower and DBNY are parties to a Credit Agreement dated as of May 14,
2014 by and among the Borrower and DBNY, as Administrative Agent and as a
Lender, (the “Credit Agreement” and, the Credit Agreement, as amended by this
First Amendment, the “Amended Credit Agreement”).

 

B. The parties hereto desire, among other things, to increase the Maximum
Commitment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                Amendment of Credit Agreement. Effective as of the
First Amendment Closing Date (as defined below), the Credit Agreement is hereby
amended as follows:

 

(a)                The definitions of “Maximum Commitment” and “Required
Ratings” in Annex I to the Credit Agreement are hereby replaced in their
entirety with the following:

 

“Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $250,000,000 or (y) such lesser
amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) or Section 2.04 (Lender Commitment Reduction, Applicable Margin
Adjustments and Margin Requirement Changes) and (b) on and after the Commitment
Termination Date, zero.

 

“Required Ratings” means, with respect to any Person, long-term senior unsecured
credit ratings of A- by S&P and A3 by Moody’s (or, if lower, the then current
ratings of the Administrative Agent); provided that if an Event of Default has
occurred and is continuing, no ratings from S&P or Moody’s shall be required.

 

 



 



(b)               The signature page of Deutsche Bank AG, New York Branch, as
Lender, shall be replaced with its signature page hereto.

 

Section 2.                Conditions Precedent. It shall be a condition
precedent to the effectiveness of Section 1 of this First Amendment that each of
the following conditions is satisfied (the date on which such effectiveness
occurs, the “First Amendment Closing Date”):

 

(a)                Agreements. The Administrative Agent shall have received
executed counterparts of this First Amendment and the June 2014 Upsize Fee
Agreement duly executed and delivered by an Authorized Representative of the
Borrower.

 

(b)               Evidence of Authority. The Administrative Agent shall have
received:

 

(1)               a certificate of an Authorized Representative of the Borrower
and a Responsible Officer (which could be the same person as the Authorized
Representative), dated the First Amendment Closing Date, as to:

 

                                                                                                 
(i)                the authority of the Borrower to execute and deliver this
First Amendment and to perform its obligations under the Amended Credit
Agreement, the Notes, and each other Credit Document executed by it, in each
case as amended by this First Amendment and each other instrument, agreement or
other document to be executed in connection with the transactions contemplated
in connection herewith and therewith;

 

                                                                                               
(ii)                the absence of any changes in the Organic Documents of the
Borrower since the copies delivered in connection with the closing of the Credit
Agreement; and

 

(2)               such other instruments, agreements or other documents
(certified if requested) as the Administrative Agent may reasonably request.

 

(c)                Officer’s Certificate. The Administrative Agent shall have
received a certificate (which may be the same certificate as reference in
Section 2(b)(i) above) of an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), in each case on behalf of the Borrower dated as of the First
Amendment Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent (which shall be deemed to have been given under the Credit
Agreement), to the effect that, as of such date:

 

(1)               all conditions set forth in this Section 2 (CONDITIONS
PRECEDENT) have been fulfilled;

 

(2)               all representations and warranties of the Borrower set forth
in Article 5 of the Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true
and correct in all material respects as if made on the First Amendment Closing
Date (unless expressly made as of a certain date, in which case it shall be true
and correct in all material respects as of such date);

 



2

 

 

(3)               all representations and warranties set forth in each of the
Collateral Documents are true and correct in all material respects as if made on
the First Amendment Closing Date (unless expressly made as of a certain date, in
which case it shall be true and correct in all material respects as of such
date); and

 

(4)               no Default or Event of Default shall be continuing.

 

(d)               Opinion of Counsel. The Administrative Agent shall have
received a legal opinion from Dechert LLP, counsel to the Borrower, the Manager
and FSIC II Advisor, in form and substance reasonably satisfactory to the
Administrative Agent covering such matters as the Administrative Agent may
reasonably request.

 

(e)                Manager Letter. The Administrative Agent shall have received
from the Manager a letter in the form of Exhibit A hereto addressed to the
Administrative Agent reaffirming all of its obligations under the Manager Letter
entered into in connection with the Credit Agreement.

 

(f)                Equity Owner Letter. The Administrative Agent shall have
received from the Equity Owner a letter in the form of Exhibit B hereto
addressed to the Administrative Agent reaffirming all of its obligations under
the Equity Owner Letter entered into in connection with the Credit Agreement.

 

(g)               FSIC II Advisor Letter. The Administrative Agent shall have
received from FSIC II Advisor a letter in the form of Exhibit C hereto addressed
to the Administrative Agent reaffirming all of its obligations under the FSIC II
Advisor Letter entered into in connection with the Credit Agreement.

 

(h)               Closing Fees, Expenses, etc. The Administrative Agent shall
have received for its own account, or for the account of the Lenders, as the
case may be, all fees, costs and expenses then due and payable to it under the
Credit Agreement and the June 2014 Upsize Fee Agreement; it being understood
that payment of fees under the June 2014 Upsize Fee Agreement shall not count
toward utilization of the limit set forth in clause (x) of the definition of
“Administrative Expenses” or toward utilization of any other limit, cap or
basket set forth in any Credit Document.

 

(i)                 After giving effect to Section 1 of this First Amendment and
any requested Borrowing on the First Amendment Closing Date, (1) the aggregate
principal amount of all Loans outstanding will not exceed the Maximum Commitment
and (2) the Overcollateralization Test is satisfied.

 

(j)                 Satisfactory Legal Form. All limited liability company and
other actions or proceedings taken or required to be taken in connection with
the transactions contemplated hereby and all agreements, instruments, documents
and opinions of counsel executed, submitted, or delivered pursuant to or in
connection with this First Amendment by or on behalf of the Borrower shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel; all certificates and opinions delivered pursuant to this First
Amendment shall be addressed to the Administrative Agent and the Lenders, or the
Administrative Agent and the Lenders shall be expressly entitled to rely
thereon; the Administrative Agent and its counsel shall have received all
information, and such number of counterpart originals or such certified or other
copies of such information, as the Administrative Agent or its counsel may
reasonably request; and all legal matters incident to the transactions
contemplated by this First Amendment shall be reasonably satisfactory to counsel
to the Administrative Agent.

 



3

 

 

Section 3.                Miscellaneous.

 

(a)                GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

 

(b)               Amendments, Etc. None of the terms of this First Amendment may
be changed, waived, discharged or terminated unless such change, waiver,
discharge or termination is in writing signed by the Borrower and the
Administrative Agent (or other applicable party thereto as the case may be), and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

(c)                Severability. If any one or more of the covenants,
agreements, provisions or terms of this First Amendment shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this First Amendment and shall in no way affect the validity or
enforceability of the other provisions of this First Amendment.

 

(d)               Counterparts. This First Amendment may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument.

 

(e)                Successors and Assigns. All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

(f)                Captions. The captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this First Amendment.

 

(g)               Entire Agreement. This First Amendment constitutes a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall (together with the Amended Credit
Agreement and the other Credit Documents) constitute the entire agreement among
the parties hereto with respect to the subject matter hereof, superseding all
previous oral statements and other writings with respect thereto.

 

[Signature pages follow]

 

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.

 





BORROWER           DUNNING CREEK LLC,   as Borrower               By:  /s/
Gerald F. Stahlecker  



Name: Gerald F. Stahlecker
Title: Executive Vice President

  

 [Signature Page to First Amendment] 

 

 

ADMINISTRATIVE AGENT:           DEUTSCHE BANK AG, NEW YORK BRANCH   as
Administrative Agent               By:  /s/ Ian R. Jackson  



Name: Ian R. Jackson
Title: Director                     By: /s/ Frank Nelson     Name: Frank Nelson
    Title: Managing Director



 

 [Signature Page to First Amendment] 

 



 



  DEUTSCHE BANK AG, NEW YORK BRANCH   as Lender               By:  /s/ Ian R.
Jackson  



Name: Ian R. Jackson
Title: Director                     By: /s/ Frank Nelson     Name: Frank Nelson
    Title: Managing Director

 

The Commitment of Deutsche Bank AG, New York Branch, as Lender is as follows:

 

 

  Amount of Commitment Percentage     $250,000,000 100%  



 



 

 